Citation Nr: 0218140
Decision Date: 12/16/02	Archive Date: 02/07/03

DOCKET NO. 02-00 471               DATE DEC 16, 2002

On appeal from the Department of Veterans Affairs(VA) Medical and
Regional Office Center (RO) in Wichita, Kansas 

THE ISSUE 

Entitlement to an original rating greater than 30 percent for post-
traumatic stress disorder (PTSD). 

REPRESENTATION 

Appellant represented by: AMVETS 

ATTORNEY FOR THE BOARD 

Robert E. O'Brien, Counsel 

INTRODUCTION

The veteran had active service from November 1969 to August 1972.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from a March 2001 rating decision of the VARO in Wichita,
Kansas, which established service connection for PTSD and assigned
a 30 percent disability rating, effective September 1, 2000.

The question of the veteran's entitlement to a total disability
rating based on individual unemployability by reason of the
severity of his service-connected disability has not been developed
or adjudicated by the Board. Should the veteran wish to pursue the
matter, he should contact the RO.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the claim
has been developed and the veteran has been notified of the
evidence necessary to substantiate his claim.

2. During the period under review, the veteran's PTSD has been
shown to be manifested by recurrent, intrusive and distrusting
recollections of traumatic events in Vietnam, persistent avoidance
of stimuli associated with the trauma, feelings of detachment with
estrangement to others, restricted range of affect, difficulty
sleeping, irritability, difficulty concentrating, hypervigilance,
exaggerated startle response, indicative of serious to severe
problems in the areas of social, familial, and occupational
functioning.

3. The evidence does not show that the veteran's PTSD is productive
of total occupational and social impairment, due to such symptoms
as gross impairment in thought processes or communications;
persistent delusions or hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living; disorientation to
time and place; memory loss for names of close relatives, own
occupation, or own name.

- 2 -

CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but not more, for PTSD
have been met. 38 U.S.C.A. 1155, 5107 (West Supp. 2002); 38 C.F.R.
4.1-4.10, 4.130, Diagnostic Code 9411 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096, became effective during the pendency
of this appeal, the Board finds it unnecessary to address it's
applicability to this appeal in view .of the disposition reached
herein. The Board notes, however, that the veteran was sent a
letter regarding the ramifications of the VCAA by the RO in August
2001. Further, Social Security Administration records have been
associated with the claims file, and the veteran was recently
accorded a comprehensive psychiatric examination by VA in October
2002.

Disability evaluations are determined by evaluating the extent to
which a veteran's service-connected disability adversely affects
his ability to function under the ordinary conditions of daily
life, including employment, by comparing his symptomatology with
the criteria set forth in the VA's Schedule for Rating Disabilities
(Rating Schedule). 38 U.S.C.A. 1155; 38 C.F.R. 4.1, 4.2, 4.10. If
two evaluations are potentially applicable, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that evaluation; otherwise, the lower
rating will be assigned. 38 C.F.R. 4.7.

Where an award of service connection for a disability has been made
and the Assignment of an initial evaluation is at issue, as in this
case, separate evaluations may be assigned for separate periods of
time based on the facts found. In other words, the evaluations may
be "staged." Fenderson v. West, 12 Vet. App. 119, 126

3 -

(2001). A disability may require reevaluation in accordance with
changes in the veteran's condition. It is thus essential that each
disability be considered in relation to its history. 38 C.F.R. 4.1.

The veteran's PTSD is rated under Diagnostic Code 941 1. Under that
code, a 30 percent disability evaluation is warranted for PTSD that
is productive of occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, or mild memory loss (such as forgetting names,
directions, and recent events).

A 50 percent disability evaluation encompasses disability
manifested by occupational and social impairment with reduced
reliability in productivity due to such symptoms as flattened
affect; circumstantial, circumlocutory, or stereo-typed speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships.

A 70 percent evaluation requires occupational and social
impairment, with deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due to such symptoms
as: Suicidal ideation; obsessional rituals which interfere with
routine activities; speech intermittently illogical, obscure, or
irrelevant; near continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a work-like setting); inability to
establish and maintain effective relationships.

4 -

A 100 percent evaluation is warranted when there Is total
occupational and social impairment, due to such symptoms as: Gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name. 38
C.F.R. 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating agency
shall. consider the frequency, severity, and duration of
psychiatric symptoms, the length of remissions, and the veteran's
capacity for adjustment during periods of remission. 38 C.F.R.
4.126(a). The rating agency shall assign an evaluation based on all
the evidence of record that bears on occupational and social
impairment rather than solely on the examiner's assessment of the
level of disability at the moment of the examination. Id.

Under the American Psychiatric Association's Diagnostic and
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), a
global assessment of functioning (GAF) score of 51 to 60 represents
moderate symptoms, with moderate difficulty in social and
occupational functioning. However, a GAF score of 41 to 50
signifies serious symptoms (e.g., suicidal ideation, severe
obsessional rituals, frequent shoplifting) or any serious
impairment of social, occupational, or school functioning (e.g., no
friends, unable to keep a job). A GAF score of 31 to 40 signifies
some impairment in reality testing or communication, or major
impairment in several areas, such as work or school, family
relations, judgment, thinking, or mood (e.g., where a depressed man
avoids friends, neglects family, and is not able to work). DSM -IV;
38 C.F.R. 4.15, 4.130.

After a careful review of the record, the Board agrees with the
veteran in his January 2002 substantive appeal that his PTSD is
most closely associated with the 70 percent disability rating. In
reaching this determination, the Board finds that the most recent
VA psychiatric examination accorded the veteran in October 2002 is
more probative in assessing the impact and severity of the
veteran's PTSD than the

- 5 -

entries contained in the VA outpatient treatment records because
the examiner in October 2002 offered an assessment of the severity
of the veteran's PTSD, based on a review of the veteran's medical
and occupational history, as well as a one-on-one interview. The
Board further concludes that the VA examination report is
especially probative because the examiner who prepared it discussed
the findings and conclusions contained in the previous medical
records.

In this regard, the Board notes that in Guerrieri v. Brown, 4 Vet.
App. 467 (1993), the United States Court of Appeals for Veterans
Claims (Court) offered guidance on the assessment of the probative
value of medical opinion evidence. The Court instructed that it
should be based on the medical expert's personal examination of the
patient, the physician's knowledge and skill in analyzing the data,
and the medical opinion that the physician reaches. Id. at 470-71.,
Further, the Board is charged with the duty to assess the
credibility and weight given to evidence. Klekar v. West, 12 Vet.
App. 503, 507 (1999). Indeed, the Court has declared that in
adjudicating a claim, the Board has the responsibility to do so.
Bryan v. West, 13 Vet. App. 482, 488-89 (2000). In doing so, the
Board is free to favor one medical opinion over another, provided
it offers an adequate basis for doing so. Evans v. West, 12 Vet.
App. 22, 30 (1998).

The Board notes that the record includes an August 2000 statement
from a VA-licensed clinical social worker who reported the veteran
had been going to her unit since May 2000 for PTSD and depression.
She noted the veteran was in the early stages of treatment and was
basically struggling with working up a program. It was stated that
even with his desire to get better, he had basically shown no
improvement. The veteran was described as basically unemployable
due to physical problems as well as emotional problems. She stated
the veteran had severe problems with authority figures and opined
that his anger and rage interfered with all his relationships. The
veteran's memory was described as affected by the severity of his
intrusive thoughts. She remarked he would have difficulty doing a
series of simple tasks. She added he was very agitated and unable
to sit or stand without perpetual movement. Easy startle reaction
was also noted. She indicated

6 -

that as a result he would have a hard time getting or keeping a
job, since he would be unreliable and not able to be timely. The
veteran was given a GAF score of 49.

At the time of the psychiatric examination accorded him by VA in
December 2000, the veteran's attire was described as appropriate
for the weather. He was somewhat disheveled. Eye contact was good.
He was ambivalent to the interviewer. Psychomotor activity was
normal, although there was a coarse tremor noted in the right upper
extremity. The tremor was described as intermittent during the
interview. Mood was irritable. Affect was blunted, although at
times he could show some range of affect. Speech was clear and
coherent. Thoughts were logical and goal-directed. Attention and
concentration seemed adequate. He was alert and properly oriented.
Judgment and insight were also adequate. The Axis I diagnosis was
chronic, mild PTSD. He was given a GAF score of 57. Notation was
made of depressed mood, moderate social impairment, and restricted
affect. The examiner noted that the veteran's lack of remorse for
inappropriate behavior and his apparent lack of guilt for those who
died while under his care in Vietnam as a combat medic implied
personality disorder traits. The veteran had been able to maintain
a good relationship with his wife and with his family and had never
failed to financially provide for them after he sobered up in 1981.

Associated with the claims file are reports associated with the
Social Security disability determination dated in January 2001,
indicating that the veteran's disability began in October 1999. The
primary diagnosis given was osteoarthritis and allied disorders. A
secondary diagnosis was given of "affective or mood disorders."

The examination report in which the evidence is essentially
summarized is dated in October 2002. The examiner noted the claims
folder was reviewed for the purpose of the examination. She
referred to the veteran having various symptoms associated with
PTSD, including persistent avoidance stimuli associated with
trauma. The veteran displayed markedly diminished interest or
participation in significant activities. He felt detached or
estranged from others. Affect was restricted. He had difficulty
sleeping. Irritability and difficulty concentrating were also
noted.

- 7 -

Exaggerated startle response and hypervigilance were indicated.
Over the years he avoided social situations due to distrust and
severe anxiety in public places. He did not attend events with
children and he would not go shopping. Most of the time he sat
around the house and listened to a radio or watched television.
Although his sister lived next door, he would go 1 to 2 months not
visiting her.

The Axis diagnoses were chronic PTSD and major depression due to
PTSD. There was no Axis II diagnosis.  He was given a GAF score of
42, with notation of serious to severe problems with social,
familial, and occupational functioning. The examiner stated the
veteran's PTSD kept him from obtaining any substantially gainful
employment. She was not sure why the previous examiner gave a GAF
score as high as 57, since the treatment records and current
examination showed the veteran to be functioning at a much lower
level.

The Board agrees with the opinion of the psychiatrist who conducted
the October 2002 examination. A review of the evidence reflects the
veteran's psychiatric disability is productive of severe social
impairment, resulting in deficiencies in his social relationships,
including those involving his family; near continuous depression;
difficulty adapting to stressful circumstances; and a general
inability to establish and maintain effective relationships. As
such, entitlement to a 70 percent rating has been shown. The Board
also agrees with the examiner that the impairment has been
consistently shown during the entire appeal.

The Board further finds, however, that the PTSD does not warrant an
evaluation in excess of 70 percent. The veteran has not been shown
to be totally impaired from an occupational and social standpoint.
For instance, he has not been shown to exhibit grossly
inappropriate behavior, he has not been reported to be disoriented
to time and place, and he has not been shown to have memory loss
for names of close relatives, own occupation, or own name, symptoms
indicative of a 100 percent .schedular rating. As such, the
preponderance of the evidence is against a finding that the PTSD
warrants a total schedular evaluation.

8 -

ORDER

Subject to the laws and regulations governing the payment of
monetary benefits, a 70 percent rating for PTSD is granted,
effective September 1, 2000.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

9 - 



